Exhibit 99.3 Compugen Ltd. Notice of Special General Meeting of Shareholders To be Held on September 10, 2013 Notice is hereby given that a Special General Meeting (the “Meeting”) of the shareholders of Compugen Ltd. (the “Company”), an Israeli company, will be held at the Company’s offices at 72 Pinchas Rosen Street, Tel Aviv, Israel, on September 10, 2013 at 10:00 AM (Israel time)for the following purposes: 1. To approve and adopt new Articles of Association of the Company; 2. To approve a compensation policy with respect to the terms of office and employment of the Company’s “office holders” (as such term is defined in the Israeli Companies Law, 5759-1999, as amended); 3. To ratify and approve: (1) the remuneration to be provided to the non-management directorsof the Company; and (2) director and officer liability insurance coverage, the exemption and indemnification of the directors and chief executive officer of the Company and the provision of letters of indemnification and exemption to them; 4. To approve the grant of options to purchase 60,000 ordinary shares NIS 0.01 nominal (par) value each, to the chairman of the board of directors of the Company and the grant of options to purchase 120,000 ordinary shares NIS 0.01 nominal (par) value each, to the chief executive officer of the Company; and 5. To transact such other business as may properly come before the Meeting or any adjournment thereof. Shareholders of record at the close of trading on August 6, 2013, are entitled to vote at the Meeting. All shareholders are cordially invited to attend the Meeting in person. Two (2) or more shareholders, present in person, by proxy or by proxy card, and holding shares conferring in the aggregate thirty-three and a third percent (33.33%) or more of the voting power of the Company, shall constitute a quorum at the Meeting. Should no quorum be present within an hour from the time set for the Meeting, the Meeting shall be adjourned to September 17, 2013, at the same time and place. At such adjourned meeting, any two (2) shareholders present in person, by proxy or by proxy card, shall constitute a quorum. Shareholders who do not expect to attend the Meeting in person are requested to complete, date and sign the enclosed form of proxy card and return it as promptly as possible in the enclosed stamped envelope. No postage is required if mailed in the United States. Joint holders of shares should take note that, pursuant to Article 36(d) of the Company’s articles of association, the vote of the senior holder who tenders a vote, in person, by proxy or by proxy card, will be accepted to the exclusion of the vote(s) of the other joint holder(s), and for this purpose seniority will be determined by the order in which the names appear in the Company’s shareholder register. The Company urges all of its shareholders to review its most recent Annual Report on Form 20-F and its periodic reports on Form 6-K, which have been filed with the U.S. Securities and Exchange Commission and are available on the Investors section of the Company’s website at www.cgen.com. However, if you wish to be mailed a copy of the Company’s most recent Annual Report on Form 20-F or any other of the Company’s public filings, please send the Company a request through the Company’s website or call Investor Relations at +972-3-765-8585. Thank you for your cooperation. By Order of the Board of Directors, /S/ Mr. Martin S. Gerstel Martin S. Gerstel, Chairman of the Board Tel Aviv, Israel August 2, 2013 2 PROXY STATEMENT COMPUGEN LTD. 72 Pinchas Rosen Street Tel Aviv 69512, Israel Special General Meeting of Shareholders To be Held on September 10, 2013 The enclosed proxy is being solicited by the board of directors (the “Board”) of Compugen Ltd. (the “Company” or “Compugen”) for use at a Special General Meeting of Shareholders (the “Meeting”) to be held at the Company’s offices at 72 Pinchas Rosen Street, Tel Aviv, Israel, on September 10, 2013 at 10:00 AM (Israel time), or at any postponement or adjournment thereof. The record date for determining shareholders entitled to notice of, and to vote at, the Meeting has been established as of the close of trading on August 6, 2013. As of July 25, 2013 the Company had outstanding 38,365,450 ordinary shares, nominal (par) value of 0.01 New Israeli Shekels (“NIS”) each (the “Ordinary Shares”), each of which is entitled to one vote upon each of the matters to be presented at the Meeting. Two or more shareholders, present in person, by proxy or by proxy card and holding shares conferring in the aggregate thirty-three and a third percent (33.33%) or more of the voting power of the Company, shall constitute a quorum at the Meeting. Should no quorum be present within an hour from the time set for the Meeting, the Meeting shall be adjourned to September 17, 2013, at the same time and place. At such adjourned meeting, any two (2) shareholders present in person, by proxy or by proxy card, shall constitute a quorum. All proposals set forth in the accompanying Notice of Special General Meeting of Shareholders (the “Notice”) to be presented at the Meeting, require the affirmative vote of the holders of a majority of the Ordinary Shares represented at the Meeting in person, by proxy or by proxy card, and voting thereon, provided that with respect to Items 2, 3, and 4 (i) such majority includes a majority of the shareholders who are not controlling shareholders and who do not have a personal interest in the matter, present and voting (abstentions are disregarded), or (ii) the shareholders who are not controlling shareholders and who do not have a personal interest in the matter who were present and voted against the policy, hold two percent or less of the voting power of the company (the "Compensation Majority"). Please note: Pursuant to the Israel Companies Law, 5759-1999, as amended (the "Companies Law"), in order for your vote with respect to Items 2, 3, and 4 to be counted, you must indicate on your proxy or proxy card, or inform the Company at the Meeting and prior to voting thereon, (i) whether you are a controlling shareholder of the Company or (ii) if you or any of the following persons have a personal interest in the approval of the relevant Item: · your spouse, siblings, parents, grandparents, descendants, spouse’s descendants, siblings or parents or the spouses of any of these people (a "Relative"); · any entity in which you or a Relative of yours hold 5% or more of such entity's outstanding shares or voting rights; · any entity in which you or a Relative of yours is a director or general manager, or in which you or a Relative of yours have the power to appoint one or more directors or the general manager; and · a person voting under a proxy given by you. 3 In the attached proxy card you will be requested to indicate whether you are a "controlling shareholder" of the Company or whether you have, or any of the persons or entities described above has, a "personal interest", with respect to Items 2, 3 or 4. If you have not affirmatively indicated on the attached proxy card that you are a "controlling shareholder" of the Company or that you have, or that any of the persons or entities described above has, a "personal interest", your signature on the attached proxy card will certify that you are not a "controlling shareholder" of the Company and that none of the persons or entities described above, including you, has a "personal interest" in Items 2, 3 or 4. The Company is not currently aware of any controlling shareholders as such term is defined for purposes of the Companies Law. The Company expects to solicit proxies by mail and to mail this proxy statement and the accompanying proxy card to shareholders on or about August 6, 2013. The Company will bear the cost of solicitation of proxies, including preparation, assembly, printing and mailing, and will, upon request, reimburse banks, brokerage firms, other institutions, nominees, and fiduciaries for their reasonable expenses in forwarding solicitation materials to beneficial owners of Ordinary Shares. In order to be counted, a duly executed proxy or proxy card must be received by the Company prior to the Meeting. An instrument appointing a proxy shall be in writing in a form approved by the Company's Board and shall be delivered to the Company at its registered offices at 72 Pinchas Rosen Street, Tel Aviv 69512, Israel, Attention: General Counsel, or at the offices of the Company’s transfer agent at 6201 15th Avenue, Brooklyn NY 11219, not less than two (2) hours before the time scheduled for the Meeting or adjourned meeting or presented to the Chairman of the Meeting at the Meeting. A proxy card shall be delivered to the Company at its registered offices at 72 Pinchas Rosen Street, Tel Aviv 69512, Israel, Attention: General Counsel, or at the offices of the Company’s transfer agent at 6201 15th Avenue, Brooklyn, NY 11219, by no later than 11:59 p.m., New York time, on the last business day immediately preceding the date of the Meeting or adjourned meeting or presented to the Chairman of the Meeting at the Meeting. Shares represented by proxies and proxy cards received after the times specified above will not be counted as present at the Meeting and thus will not be voted. Shareholders may revoke the authority granted by their execution of a proxy or a proxy card at any time before the effective exercise thereof by voting in person at the Meeting or by either written notice of such revocation or later-dated proxy or proxy card, in each case delivered to the Company at its registered offices at 72 Pinchas Rosen Street, Tel Aviv 69512, Israel, Attention: General Counsel, or at the offices of the Company’s transfer agent at 6201 15th Avenue, Brooklyn, NY 11219, with respect to a proxy - not less than two (2) hours before the time scheduled for the Meeting or adjourned meeting or presented to the Chairman of the Meeting at the Meeting; and with respect to a proxy card, by no later than 11:59 p.m., New York time, on the last business day immediately preceding the date of the Meeting or adjourned meeting, or presented to the Chairman of the Meeting at the Meeting. Ordinary Shares represented by executed and unrevoked proxies will be voted in the manner instructed by the executing shareholder, or if no specific instructions are given, will be voted FOR the proposals set forth in the Notice. The Company is not currently aware of any other matters to be presented at the Meeting. If other matters properly come before the Meeting, it is the intention of the persons designated as proxies to vote in accordance with their judgment on such matters. 4 BENEFICIAL OWNERSHIP OF SECURITIES BY PRINCIPAL SHAREHOLDERS AND MANAGEMENT The following table and notes thereto sets forth certain information, as of July 25, 2013 (except as noted below) regarding persons or entities known to the Company to beneficially own more than 5% of the Company’s outstanding Ordinary Shares as well as the Company's directors and other "office holders" (as such term is defined in the Companies Law (the "Office Holders")(1) as a group. As of July 25, 2013, the Company had outstanding 38,365,450 Ordinary Shares. Beneficial ownership is determined in accordance with the rules of the U.S. Securities and Exchange Commission (the “SEC”) and includes voting or investment power with respect to the securities. Ordinary Shares that may be acquired by an individual or group within 60days of July 25, 2013, pursuant to the exercise of options or warrants, are deemed to be outstanding for the purpose of computing the percentage ownership of such individual or group, but are not deemed to be outstanding for the purpose of computing the percentage ownership of any other person shown in the table. Beneficial Owner Number of Ordinary Shares Beneficially Owned Percent of Ownership Martin Gerstel (2) % Anat Cohen-Dayag(3) 686,103 1.76 % Directors and other Office Holders as a group (consisting of14 persons) (4) % (1)the term "Office Holder" as defined in the Companies Law means a general manager, chief executive officer, executive vice president, vice president, any other person fulfilling or assuming any of the foregoing positions without regard to such person's title, as well as a member of the Board or a manager directly subordinate to the general manager or the chief executive officer.In addition to the six members of the Board, the Company defines an additional eight individuals as Office Holders, including the chief executive officer and the chief financial officer of the Company. (2)Includes 500,000 shares held by Shomar Corporation, an affiliate of Mr. Martin S. Gerstel, 619,033shares held by Merrill Lynch IRA for Martin Gerstel, of which Martin Gerstel is the beneficiary and 734,735 shares held in a trust for which Martin Gerstel and his immediate family are the beneficiaries.Also includes 583,332 shares subject to options that are exercisable as of, or that become exercisable within 60 days of, July 25, 2013. (3)Consists of 686,103 shares subject to options that are exercisable as of, or that become exercisable within 60 days of, July 25, 2013. (4)See also notes 2 and 3 above. Includes an additional 5,000 shares and 1,039,863 shares subject to options that are exercisable as of, or that become exercisable within 60 days of, July 25, 2013 held by directors and other Office Holders other than Mr. Gerstel and Dr. Anat Cohen-Dayag. 5 ITEM NO. 1 APPROVAL AND ADOPTION OF NEW ARTICLES OF ASSOCIATION In light of changes in the Companies Law and in other laws since the adoption of the current form of the Company's Articles of Association (the "Articles") in 2000, certain amendments are being proposed to the Articles. Following the recommendation and approval of the compensation committee of the Board (the "Compensation Committee") and the audit committee of the Board (the "Audit Committee") and of the Board, the shareholders are being asked to approve the proposed amendments to the Articles as reflected in the amended Articles attached to this Proxy Statement as Exhibit A and to replace the current Articles with the new amended and restated Articles. In Exhibit A, the proposed additions are underlined and the proposed deletions are indicated by a strikethrough. The proposed amended Articles incorporate non-substantive changes and clarifications to the current Articles as well as a number of substantive changes. These consist of the following: (a) updating the insurance, indemnification and exemption provisions to reflect recent changes in Israeli law by allowing the Company to insure and indemnify directors and other Office Holders for certain legal fees and expenses and certain payments incurred or imposed in administrative proceedings, as well as allowing insurance, indemnification and release of the Company’s directors and other Office Holders to the fullest extent permitted by law; (b) allowing the Company to convene a general meeting of shareholders without sending notice to the shareholders but rather by publicizing the convening of general meetings in a manner reasonably determined by the Company; (c) clarifying certain notice and publication procedures; (d) clarifying that the Board has the authority (without the need to receive shareholder approval) to determine the remuneration of the Company’s independent auditors, as commonly practiced by companies in Israel and in the United States; (e) clarifying that all resolutions of shareholders, except with respect to those matters which require a special majority under the Companies Law, but including with respect to those matters which require a special majority under the Companies Law due only to the Company's status as a company that was incorporated prior to the effective date of the Companies Law, require a simple majority of the voting power present and voting at any general meeting of shareholders, as the Company has conducted itself to date; (f) providing that certain related party transactions may be approved by committees of the Board if so authorized by the Board; and (g) implementing certain other non-substantive changes to the Articles, including correcting certain linguistic inconsistencies and ambiguities. It is proposed that the following resolution be adopted at the Meeting: “RESOLVED that the current Articles of Association of the Company be, and they hereby are, amended as set forth in Exhibit A to the Company’s Proxy Statement for its September 2013 Special General Meeting of Shareholders and that a consolidated form of the Articles of Association, incorporating all such amendments in an integrated form, be, and it hereby is, adopted and approved.” The affirmative vote of the holders of a simple majority of the voting power of the Company represented at the Meeting in person or by proxy and voting thereon is necessary for approval of the above resolution. The Board of Directors recommends that the shareholders vote “FOR” the approval of the proposed resolution. 6 ITEM NO. 2 APPROVAL OF COMPENSATION POLICY Pursuant to a recent amendment to the Companies Law, which became effective on December 12, 2012 ("Amendment 20"), public companies are required to adopt a compensation policy by September 2013, which sets forth company policy regarding the terms of office and employment of Office Holders, including exemption of the Office Holder from liability for breach of his or her duty of care to the company, an undertaking to indemnify the Office Holder, post factum indemnification or insurance, any grant, payment, remuneration, compensation, or other benefit provided in connection with termination of service, and any benefit, other payment or undertaking to provide any payment as aforesaid ("Terms of Office and Employment"). The compensation policy must be based on, and must include and reference certain matters and provisions set forth in the Companies Law, which include: (i) promoting the company’s goals, work plan and policy with a long-term view; (ii) creating appropriate incentives for the company’s Office Holders, considering, among other things, the company’s risk management policy; (iii) the company’s size and nature of its operations; and (iv) with respect to variable elements of compensation (such as annual cash bonuses), the Office Holder’s contribution to achieving the company's objectives and maximization of the company’s profits, with a long-term view and in accordance with his or her position. The compensation policy must be approved by the board of directors, after considering the recommendations of the compensation committee. The compensation policy also requires approval by the shareholders by the Compensation Majority. To the extent not approved by the shareholders, the compensation committee and the board of directors may override the resolution of the shareholders following a re-discussion of the matter and for specified reasons. The term of the Compensation Policy (as defined below) being brought for approval at the Meeting is not limited. However, pursuant to the Companies Law as currently in effect, a compensation policy that is for a period of more than three years, generally needs to be brought for approval in accordance with the above procedure every three years. Following the recommendation of the Compensation Committee, the Board approved, and recommends that shareholders approve, the proposed Compensation Policy for Directors and Officers, in the form attached to this proxy statement as Exhibit B (the "Compensation Policy"). When considering the proposed Compensation Policy, the Compensation Committee and the Board considered numerous factors, including the relevant matters and provisions set forth in the Companies Law, and reviewed various data and information they deemed relevant, with the advice and assistance of legal and compensation advisors. It is proposed that the following resolution be adopted at the Meeting: “RESOLVED, to approve the proposed Compensation Policy, in the form attached as Exhibit B to the Company's Proxy Statement for its September 2013 Special General Meeting of Shareholders.” The approval of the above resolution requires approval by the Compensation Majority. The Board of Directors recommends that the shareholders vote "FOR" the proposed resolution. 7 ITEM NO. 3 DIRECTORS' REMUNERATION;INSURANCE, EXEMPTION AND INDEMNIFICATION OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER Directors’ Remuneration under the Companies Law Prior to Amendment 20, arrangements with respect to the Terms of Office and Employment of Office Holders required the approval of a public company's audit committee and board of directors and, with respect to the Terms of Office and Employment of directors, also the approval of the shareholders, generally by a simple majority. Following the adoption of Amendment 20, public companies are required to appoint a compensation committee that replaces the audit committee with respect to the approval of these matters. Pursuant to Amendment 20, any arrangement between a public company and an Office Holder of the company as to such Office Holder’s Terms of Office and Employment, now generally requires the approval of the company’s compensation committee and board of directors and, with respect to directors, also the company’s shareholders. In addition, pursuant to Amendment 20, the Terms of Office and Employment of an Office Holder must generally be consistent with the Compensation Policy. See Item 2 above. To the extent the Terms of Office and Employment of directors are consistent with the Compensation Policy, they require shareholder approval by a simple majority and, to the extent they are not consistent with the Compensation Policy, they would require shareholder approval by the Compensation Majority. External directors may receive compensation solely as provided for in the regulations promulgated pursuant to the Companies Law governing the terms of compensation payable to external directors (the “Compensation Regulations”). Ordinarily, the compensation of external directors may not be changed during their term of office as directors. However, if their compensation is determined relative to that of 'other directors', as such term is defined in the Compensation Regulations, as is the case with respect to the Company's external directors, then in the event of an increase in the compensation payable to such other directors, the compensation payable to the external directors will also automatically be increased so as to equal the average compensation payable to such other directors on an annual or per meeting basis. Non-Management Directors' Remuneration The Company’s Audit Committee, Board and shareholders have previously approved the compensation for each of the Company’s non-management directors and the Company's Compensation Committee, Board and shareholders have previously approved the compensation of the Company's external directors as equivalent and relative to the compensation payable to the other non-management directors. In light of Amendment 20 and in the course of formulating the Compensation Policy, the Compensation Committee and the Board have reviewed the current compensation of the Company's non-management directors and have ratified and approved and are recommending that the shareholders ratify and approve, certain changes thereto. These changes are consistent with the proposed Compensation Policy and provide that the annual fee and the per meeting fees will be denominated in New Israeli Shekel and linked to the Israeli Consumer Price Index as provided for in the Compensation Regulations, that the annual fee be not less than the Minimum Amount (as such term is defined in the Compensation Regulations) that must be paid to external directors of the Company in accordance with the Compensation Regulations and that the method of calculation of the per meeting fees and the mechanism for payment of the annual and per meeting fees will be in accordance with the Compensation Regulations. 8 Accordingly, the shareholders are being asked to ratify and approve the following compensation as of April 22, 2013, the date of the Company’s 2013 Annual General Meeting (the "2013 AGM"), the date on which the Company’s directors were last appointed, for each of the Company’s current directors and for each additional or other director who may be appointed from time to time in the future and who is not, or who ceases to be, an employee of the Company and who does not, or ceases to, hold a management position with the Company or provide services to the Company in addition to his or her office as a director (each a "non-management director"): (i) an annual fee of NIS 36,452 (equal to $10,134 at the representative rate of exchange on July 15, 2013, the date the Board meeting approving these matters was held, of $1.00 NIS 3.597), and an additional annual amount of NIS 17,985 (equal to $5,000 at the representative rate of exchange on July 15, 2013 of $1.00 NIS 3.597) to be paid to non-management directors who serve on one or more committees of the Board (the “Annual Fees”). The above amount of NIS 36,452was the annual Minimum Amount that must be paid, as of the date of the 2013 AGM and as of the date of this Proxy Statement, to external directors of the Company in accordance with the Compensation Regulations and, at the above exchange rate,reflects an annual increase of $134 over the amount previously approved by the shareholders; (ii) a per meeting fee of NIS 3,597 (equal to $1,000 at the representative rate of exchange on July 15, 2013 of $1.00 NIS 3.597) for participation in any Board and/or committee meetings (the "Participation Compensation"), provided that (1) if such participation is by means of communication pursuant to Section 101 of the Companies Law, then such “per meeting” fee shall be 60% of the Participation Compensation; (2) in the event a resolution is adopted by the Board without a meeting pursuant to Section 103 of the Companies Law, then such “per meeting” fee shall be 50% of the Participation Compensation; (iii) the Annual Fees and the Participation Compensation will be adjusted bi-annually to reflect changes in the Israeli Consumer Price Index in the manner provided in the Compensation Regulations; (iv) the Annual Fees shall be paid in four equal installments, and the Participation Compensation shall be remitted to such directors on a quarterly basis, in each case at the beginning of each calendar quarter with respect to the previous quarter, all as provided for in the Compensation Regulations; and (v) a grant of options to purchase 10,000 of the Company’s Ordinary Shares on July 31 of each calendar year (including on July 31, 2013) to each non-management director then serving on the Board, at an exercise price equal to the closing price on the date of such grant on the principal securities exchange on which the Company's shares are then traded and subject (other than as described herein) to the terms and conditions of the Company’s 2010 Share Incentive Plan (the “2010 Plan”) or any other equity-based incentive plan the Company may adopt in the future and pursuant to which these equity awards would be granted. 3,333 of such options will vest on each of the first two anniversary dates of such grant and 3,334 on the third anniversary date. Notwithstanding the terms of the relevant plan, all options granted, to non-management directors shall be fully vested immediately upon the completion of one or more of the following events, whether by way of a consolidation, merger or reorganization of the Company or otherwise: (a)a sale of all or substantially all of Company’s issued share capital or assets to any other company, entity, person or a group of persons, or (b)the acquisition of more than 50% of Company’s equity or voting power by any shareholder or group of shareholders. Notwithstanding the terms of the relevant plan, all options granted which shall be vested as of the date of final termination of office as a non-management director of the Company, may be exercised within one year following such termination of office. To the extent legally available and applicable, such equity-based awards will be granted to the non-management directors through a trustee under Section 102 of the Israel Income Tax Ordinance [New Version], 5721-1961 (the "ITO"), under the capital gains route. VAT will be added to the above compensation in accordance with applicable law. External Directors' Remuneration As discussed above, the Company’s Compensation Committee, Board and shareholders, at the 2013 AGM, have previously approved, in accordance with the Companies Law and the Compensation Regulations, that each of the external directors shall be entitled to receive fees in connection with their service as external directors and their participation in Board meetings as well as meetings of committees of the Board equivalent to the compensation payable to other non-management directors, and shall also be eligible to receive options to purchase Ordinary Shares on an annual basis equal to the number of Ordinary Shares subject to the options being granted to each non-management director on terms substantially similar to those described above, provided however that the compensation paid to the Company's external directors shall be no less than the Minimum Amount (as such term is defined in the Compensation Regulations) that must be paid to external directors of the Company in accordance with the Compensation Regulations (as of the date of the 2013 AGM and as of the date of this Proxy Statement, the annual and per meeting Minimum Amount that must be paid to the Company's external directors is NIS 36,452 and NIS 1,828 respectively (approximately $10,134 and $508, respectively, according to the US Dollar-NIS representative exchange rate on July 15, 2013 of $1.00NIS 3.597). According to the Compensation Regulations, the Minimum Amounts are adjusted twice annually based on the Israeli Consumer Price Index and are a function of the Company's shareholders' equity). 9 In addition, the Company's Compensation Committee, Board and shareholders, at the 2013 AGM, have previously resolved, in accordance with the Companies Law and the Compensation Regulations, that in the event that, during their term as external directors, the Company increases the remuneration payable, whether the annual payment or the participation compensation, to any ‘other directors’, as such term is defined in the Compensation Regulations, or grants additional options to purchase Ordinary Shares or other stock-based remuneration to ‘other directors’, each external director will be entitled, without further approval, to receive additional remuneration, if necessary, so that his or her annual compensation and/or compensation for participation in meetings, as the case may be, will be equivalent to the average compensation payable to such ‘other directors’ as annual payment or as participation compensation, respectively, or be granted additional options to purchase such number of additional Ordinary Shares as is equal to the average number of additional Ordinary Shares subject to the options being granted to such ‘other directors’ and on substantially similar terms, or receive such other stock-based remuneration required in order to align their compensation with the average compensation payable, including average stock-based remuneration awarded, to ‘other directors’, as applicable. Accordingly, upon approval of the above compensation for the Company's non-management directors, the compensation of the external directors of the Company will, to the extent such compensation exceeds the compensation previously approved for the external directors, automatically be changed in order to equal that of the other non-management directors as described above. Insurance, Exemption and Indemnification of Directors and the Chief Executive Officer Under the Companies Law, procurement of insurance coverage for an Office Holder of the company, the indemnification of an Office Holder and the exemption of an Office Holder from liability for breach of his or her duty of care to a company form part of the Terms of Office and Employment of an Office Holder and require the approval of the company's compensation committee and board of directors, and, if the Office Holder is a director or chief executive officer, the approval of the company's shareholders. See also the discussion above in this Item 3 under the heading 'Directors Remuneration under the Companies Law' with respect to compliance with the Compensation Policy. The shareholders have previously approved the procurement of certain insurance coverage with respect to the Company's Office Holders, including its directors (including external directors) and chief executive officer that would provide for up to $15 million in coverage. In light of Amendment 20, and in the course of formulating the Compensation Policy, the Compensation Committee and the Board have reviewed the directors' and officers' insurance coverage and have resolved to approve, and recommend to the shareholders to approve, the purchase and periodic renewal at the Company's expense, without the need for any further act or approval, of insurance coverage with respect to the liability of its current Office Holders, including its directors and chief executive officer and of any additional or other Office Holders, including any directors or any chief executive officer who may be appointed from time to time in the future, including external directors, to the maximum extent permitted by law, that will provide for up to $15 million in coverage and which will include coverage with respect to any public offering of shares or other securities of the Company. It is also proposed that each of the chairman of the Board and the chief executive officer of the Company, as shall be in office from time to time, and/or any person designated by him or her, shall have the authority to obtain, renew and keep in force such insurance. Additionally, in the course of formulating the Compensation Policy the Compensation Committee and the Board have determined, that in order to help ensure the Company's continued ability to attract and retain highly qualified directors and highly qualified individuals to serve as chief executive officer, that it would be appropriate as is customary in the United State and in Israel, to exempt and release the current directors and chief executive officer of the Company and any additional or other directors or chief executive officer(s) who may be appointed from time to time in the future, without the need for any further act or approval, including external directors, from liability for breach of his or her duty of care to the Company and to undertake in advance to indemnify them for certain matters, costs and expenses, all as set forth in the form of Indemnification Undertaking and Exemption and Release attached hereto as Exhibit C (the "Letter of Indemnification and Exemption"). Under the proposed Letter of Indemnification and Exemption, the Company's undertaking to indemnify any director or chief executive officer for monetary liabilities or obligations imposed on him or her by a court judgment (including a settlement or an arbitrator's award approved by a court), shall (i) be limited to matters that are connected or otherwise related to those events or circumstances set forth in Schedule A thereto; and shall (ii) not exceed US$5 million in the aggregate for all Office Holders to whom the Company will have approved and granted in advance such indemnification undertaking. The Board has determined, in accordance with Israeli law, that such maximum amount is reasonable under the circumstances and that the events and circumstances specified in said Schedule A are foreseeable in light of the Company's activities as of the date of this Proxy Statement. 10 The proposed insurance coverage and the proposed Letter of Indemnification and Exemption are consistent with the proposed Compensation Policy. In order to provide for the indemnification for all matters set forth in the Letters of Indemnification in the form attached hereto as Exhibit C, the Articles of Association must be amended. Such amendment is proposed in Item 1 above. It is proposed that the following resolutions be adopted at the Meeting: “RESOLVED: (a) to ratify and approve the remuneration to be provided to the non-management directors of the Company as described above; and (b) to ratify and approve the purchase and the periodic renewal, at the expense of the Company, without the need for further act or approval, of insurance coverage in respect of the liability of the Company's Office Holders (as such term is defined in the Israel Company Law, 5759-1999), including its directors and its chief executive officer currently in office, and any additional or other Office Holders, including directors or chief executive officer(s) as may be appointed from time to time in the future, including external directors, to the maximum extent permitted by law, that will provide for up to $15 million in coverage and will include coverage with respect to any public offering of shares or other securities of the Company and that each of the chairman of the Company's board of directors and the chief executive officer of the Company as shall be in office from time to time and/or any person designated by him or her, be, and each of them hereby is, authorized to obtain, renew and keep in force and effect such insurance; and (c) to exempt and release to the maximum extent permitted by law all directors of the Company and the chief executive officer of the Company currently in office, and any additional or other directors and chief executive officer(s) as may be appointed from time to time in the future, including external directors, without the need for further act or approval, from and against all liability for monetary or other damages due to, or arising or resulting from, a breach of their duty of care to the Company, including, with respect to directors, in their capacity as officers of the Company to the extent they also serve as officers of the Company, including with respect to any such breach in their capacity as Office Holders of the Company which occurred prior to the date hereof; and (d) that the Company undertake to indemnify all directors and the chief executive officer of the Company currently in office, and any additional or other directors and chief executive officer(s) as may be appointed from time to time in the future, including external directors, without the need for further act or approval, to the extent, for such matters, costs and expenses and as set forth in the form of Indemnification Undertaking and Exemption and Release attached as Exhibit C to the Company's Proxy Statement for its September 2013 Special General Meeting of Shareholders, including with respect to any acts or omissions made in their capacity as Office Holders prior to the date hereof, all subject to and as set forth in said Exhibit C; and (e) to issue letters of indemnification and exemption to all directors and the chief executive officer of the Company currently in office, and to any additional or other directors and chief executive officer(s) as may be appointed from time to time in the future, including external directors, without the need for further act or approval, in the form of Exhibit C to the Company's Proxy Statement for its September 2013 Special General Meeting of Shareholders, and that each of the chairman of the Company's board of directors and the chief executive officer of the Company as shall be in office from time to time and/or any person designated by him or her, be, and each of them hereby is, authorized to execute and deliver any such letters of indemnification and exemption in the name of the Company and on its behalf." 11 The proposal to ratify and approve the remuneration for directors (proposal (a) above) will be voted on separately. The approval of the above resolutions requires approval by the Compensation Majority. However, if the Compensation Policy, as described in Item 2 above, is approved at the Meeting, the affirmative vote of a simple majority of the voting power of the Company represented at the Meeting in person or by proxy and voting thereon will be sufficient to approve the directors' remuneration and the insurance for directors and other Office Holders, other than the chief executive officer, and to approve the exemption and indemnification for directors as set forth above. The Board of Directors recommends that the shareholders vote “FOR” the proposed resolutions. 12 ITEM NO. 4 GRANT OF STOCK OPTIONS TO THE CHAIRMAN OF THE BOARD OF DIRECTORS AND TO OUR CHIEF EXECUTIVE OFFICER As discussed above, pursuant to Amendment 20, any arrangement between a public company and a director of the company or the chief executive officer of the company, as to such director's or chief executive officer's Terms of Office and Employment, including any grant of stock options, requires the approval of the company’s compensation committee, board of directors and shareholders. See Items 2 and 3 above. Grant of Stock Options to the Chairman of the Board of Directors Mr. Martin Gerstel has an employment agreement with the Company dated March 1, 2010, pursuant to which he serves as Active Chairman of the Board (for more information please review the Company's recent Annual Report on Form 20-F for the year ended December 31, 2013, which was filed with the U.S. Securities and Exchange Commission on March 22, 2013 and is available on the Investors section of the Company's website at www.cgen.com). The terms of Mr. Martin Gerstel's employment and service were approved by the Audit Committee, Board and shareholders prior to the effective date of Amendment 20. Any change to such terms will be subject to the approval process and other conditions set forth in Amendment 20. Under Mr. Gerstel's employment agreement, he is entitled to a gross monthly salary of NIS 42,000 (approximately $11,670) which will remain at NIS 42,000 regardless of exchange rate fluctuations and to certain other employment terms customary under Israeli law. Mr. Gerstel's employment agreement may be terminated by either party by providing 90 days prior written notice. Mr. Gerstel also currently holds options to purchase a total of 687,500 Ordinary Shares, of which (i) options to purchase 562,498 shares, with a weighted average exercise price of $1.00 per share, were exercisable on July 25, 2013; and (ii) options to purchase 125,002 shares, with a weighted average exercise price of $4.51 per share, had not vested as of July 25, 2013. Of the unvested options at July 25, 2013, options to purchase 62,502 shares are expected to vest by December 31, 2013 and options to purchase the remaining 62,500 shares are expected to vest during 2014. The options to purchase the 62,500 shares that vest during 2014 were approved by our shareholders on July 3, 2012. Mr. Gerstel is not currently entitled to receive the fees and equity-based compensation payable to our non-management directorsdiscussed in Item 3 above. However, in the event of termination of Mr. Gerstel's employment agreement, he will be entitled to receive the remuneration discussed in Item 3 above to the extent and for as long as he will serve as a non-management director of the Company. The Compensation Committee and the Board of Directors, have approved and are recommending that the shareholders approve the grant to Mr. Gerstel, in his role as Active Chairman, options to purchase an additional 60,000 Ordinary Shares of the Company at an exercise price of $5.445 per share (which was the fair market value when approved by the Board on July 15, 2013). These options will be granted and otherwise be subject to the terms and conditions applicable to options granted under the Company's 2010 Share Incentive Plan (the "2010 Plan") except that the options shall vest on an equal monthly basis during 2016, in such manner that, 1/12 of the options shall vest on the last day of each month during 2016. These options will expire on September 10, 2023, unless they expire earlier in accordance with the terms of the 2010 Plan. These options will be granted through a trustee under Section 102 of the ITO and, in accordance with the Company's previous election in this regard, be subject to the capital gains route for tax purposes. 13 The Company views the date of approval of the grant by the Board as the date of grant for purposes of determining the value of an award for purposes of the proposed Compensation Policy notwithstanding that shareholder approval may be required for certain grants, such as to the chairman of the Board or to the chief executive officer. As of such date, the value of the proposed award to Mr. Gerstel, calculated in accordance with the Black-Scholes option pricing model, was $180,996 and was consistent with the proposed Compensation Policy. Grant of Stock Options to the Chief Executive Officer of the Company Dr. Anat Cohen-Dayag has an employment agreement with the Company datedSeptember 2, 2002(as amended from time to time), pursuant to which she currently serves as the chief executive officer of the Company. The terms of Dr. Anat Cohen-Dayag's employment and service were approved by the Audit Committee and the Board prior to the effective date of Amendment 20. Any change to such terms will be subject to the approval process and other conditions set forth in Amendment 20. Under Dr. Cohen-Dayag's employment agreement, (as amended) she is entitled to a gross monthly salary of NIS 82,500 (approximately $22,930) adjusted from time to time, in accordance with periodic cost of living increases (“Tosefet Yoker”), and to certain other employment terms customary under Israeli law. Dr. Cohen-Dayag's employment agreement may be terminated by either party by providing 4 months prior written notice. Dr. Cohen-Dayag also currently holds options to purchase a total of 972,771 shares, of which: (i) options to purchase 665,269 shares, with a weighted average exercise price of $2.66 per share, were exercisable on July 25, 2013; and (ii) options to purchase 307,502 shares, with a weighted average exercise price of $3.81 per share, had not vested as of July 25, 2013. Of the unvested options at July 25, 2013, options to purchase 62,502 shares are expected to vest by December 31, 2013, options to purchase 125,000 shares are expected to vest during 2014 and options to purchase the remaining 120,000 shares are expected to vest during 2015. The options to purchase the 120,000 shares that vest during 2015were granted on August 6, 2012. The Compensation Committee and the Board of Directors, have approved and are recommending that the shareholders approve the grant to Dr. Anat Cohen-Dayag, in her role as the chief executive officer of the Company, options to purchase an additional 120,000 Ordinary Shares of the Company at an exercise price of $5.445 per share (which was the fair market value when approved by the Board on July 15, 2013). These options will be granted and otherwise be subject to the terms and conditions applicable to options granted under the 2010 Plan except that the options shall vest on an equal monthly basis during 2016, in such manner that, 1/12 of the options shall vest on the last day of each month during 2016. These options will expire on September 10, 2023, unless they expire earlier in accordance with the terms of the 2010 Plan. These options will be granted through a trustee under Section 102 of the ITO and, in accordance with the Company's previous election in this regard, be subject to the capital gains route for tax purposes. As of the date of approval of the above grant by the Board, the value of the proposed award to Dr. Anat Cohen-Dayag, calculated in accordance with the Black-Scholes option pricing model, was $361,992 and was consistent with the proposed Compensation Policy. 14 It is proposed that the following resolutions be adopted at the Meeting: “RESOLVED: (a) to grant to Mr. Martin Gerstel, the Company’s Chairman of the Board of Directors options to purchase 60,000 Ordinary Shares of the Company at an exercise price of $5.445 per share; and (b) to grant to Dr. Anat Cohen-Dayag, the Company’s current chief executive officer options to purchase 120,000 Ordinary Shares of the Company at an exercise price of $5.445 per share.” The approval of the above resolutions requires approval by the Compensation Majority. However, if the Compensation Policy, as described in Item 2 above, is approved at the Meeting, the affirmative vote of a simple majority of the voting power of the Company represented at the Meeting in person or by proxy and voting thereon will be sufficient to approve the grant of options to Mr. Martin Gerstel as set forth above. The Board of Directors recommends that the shareholders vote “FOR” the approval of the proposed resolutions. OTHER BUSINESS Other than as set forth above, management knows of no business to be transacted at the Meeting; but, if any other matters are properly presented at the Meeting, Ordinary Shares represented by executed and unrevoked proxies will be voted by the personsnamed in the enclosed form of proxy upon such matters in accordance with their best judgment. By Order of the Board of Directors, /S/ Martin S. Gerstel Martin S. Gerstel Chairman of the Board Tel Aviv, Israel August 2, 2013 15 Exhibit A AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF COMPUGEN LTD. ("Articles") PRELIMINARY 1.
